Citation Nr: 1409090	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  12-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's coronary artery disease (CAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from March 1967 to February 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the St. Paul, Minnesota, Regional Office (RO) which established service connection for CAD; assigned a 10 percent evaluation for that disability; and effectuated the award as November 14, 2011.  In September 2012, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a videoconference hearing before a Veterans Law Judge.  

In November 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran asserts that an initial evaluation in excess of 10 percent is warranted for his CAD as his cardiovascular disorder is manifested by lightheadedness and dizzy spells.  He states that he has not been afforded a recent stress test to determine his current METS level.  

A November 2012 treatment record from Fairview Clinics notes that the Veteran was scheduled for a November 2013, cardiac follow up appointment with D. Yannopoulos, M.D.  Clinical documentation of the cited private treatment, if conducted, is not of record.  An April 2013 VA rating decision notes that the Veteran was afforded a January 2013 VA cardiovascular examination.  The examination report is not of record.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his CAD after 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact D. Yannopoulos, M.D., Fairview Clinics, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after January 2012.  

3.  Then schedule the Veteran for a VA cardiovascular examination for compensation purposes in order to determine the nature and severity of his CAD.  All indicated tests and studies should be accomplished and the findings, including the Veteran's workload in METs, then reported in detail.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

4.  Then readjudicate the issue of the initial evaluation for the Veteran's CAD.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 


	(CONTINUED ON NEXT PAGE)



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

